Citation Nr: 0639875	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from May 1976 to 
August 1979.  

This matter arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied an increased evaluation 
for bilateral hearing loss.  


FINDING OF FACT

Air conduction pure tone thresholds were not reported on VA 
examination report dated in July 2003 because puretone 
threshold testing was inconsistent, even after repeated 
instruction.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2006); 38 C.F.R. §§ 4.1, 4.85, 4.86 and 
Part 4, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As an initial matter it is observed that VA has certain 
notice and duty to assist requirements it must meet when a 
veteran submits an application for benefits.  In particular, 
the notice requirements address the need to advise the 
veteran about information and evidence necessary to 
substantiate his claim.  

In the instant case, the veteran received proper notification 
in June 2003, prior to the initial unfavorable agency 
decision.  The June 2003 letter met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The June 
2003 letter, and an October 2003 letter, provided the veteran 
with an update on the status of his claim, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's service medical records, Form DD 214, and post-
service medical records, including VA audiological 
examination report dated in July 2003.  As a VA audiological 
examination is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

In light of the Board's denial of the increased evaluation 
claim, no effective date will be assigned.  Thus, there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The RO rated the veteran's service-connected bilateral 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
evaluations are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
establishes the eleven auditory acuity levels and is 
currently located at 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 
4.85(a) (2006).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2006).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2006).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  

Review of the record indicated there was one audiological 
evaluation performed during the claims period, dated in July 
2003.  However, air conduction pure tone thresholds were not 
reported on VA examination report dated in July 2003 because, 
according to the examiner, puretone threshold testing was 
inconsistent, even after repeated instruction.  The examiner 
commented that the veteran did not appear to be putting forth 
a good faith effort to cooperate.  Word recognition scores 
were obtained using Maryland CNC word list.  The findings 
showed 92 percent in both ears.  The VA physician further 
indicated that, based on the testing results, no medical 
follow up was needed for an ear hearing problem at the 
current time.  

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The record 
reflects that the veteran's failure to cooperate at the VA 
examination resulted in a lack of medical information which 
may have been pertinent to his claim.  Based upon the above 
findings, there is no basis to warrant an increased 
evaluation under Diagnostic Code 6100 at this time.  

Extraschedular ratings are available to accord justice, where 
mechanical application of the schedular evaluation is 
inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  An exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that the veteran's bilateral hearing loss 
markedly interferes with employment or results in 
hospitalization, and no evidence of an exceptional or unusual 
disability picture that renders application of the standard 
rating schedule impractical.  See 38 C.F.R. § 4.10 (2006).  
Therefore, an extraschedular evaluation is not warranted in 
this case.

After consideration of all the evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant an 
increased evaluation when applying the rating schedule to the 
audiometric results.  As the preponderance of the evidence 
weighs against the grant of an increased rating for bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


	(CONTINUED ON NEXT PAGE)



ORDER

A disability evaluation in excess of 20 percent for service-
connected bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


